Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00749-CV

                   IN THE INTEREST OF A.R.G. and J.D.M.G., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00609
                    Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal.

       SIGNED March 18, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice